Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s election without traverse of Group I (Claims 2-13, and 16-22) and species election of (i) bladder cancer and (ii) cisplatin, in the reply filed on 1/25/2021 us acknowledged.
	Claims 2-13, and 15-22 are pending. Claim 15 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Claim 20 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/25/2021.
	Claims 2-13, and 16-19, and 21-22 are under examination.

Priority
	This application is a national stage entry (371) of PCT/US2017/058846, filed 10/27/2017, which claims priority from U.S. provisional application 62414287, filed 10/28/2016.

Information Disclosure Statement
	Applicant’s IDS submitted on 1/25/2021 is acknowledged and has been considered. A signed copy is attached hereto.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 3 and 4 depend on claim 2. Claim 2 recites “a method of treating a subject afflicted with an urothelial carcinoma (UC)”. Claim 3 recites “wherein the UC comprises a bladder cancer”, and claim 4 recites “wherein the UC comprises a transitional cell carcinoma”. Urothelial carcinoma (UC) is also known as transitional cell carcinoma (TCC) and is a type of bladder cancer. Therefore claims 3-4 do not constitute a further limitation on claim 2.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by NCT02387996 (Clinical Trial published 3/20/2015).
.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-13, and 16-17 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) and further evidenced by Xylinas (Eur J Surg Oncol. 2014 Jan;40(1):121-7.published 9/18/2013).
Regarding claims 2-4, 8-9, and 22, NCT01928394 (Clinical Trial published 6/10/2014) teaches a method of treating subjects with bladder cancer comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody (Study Description; Arms and Interventions).
Regarding claim 6, NCT01928394 further teaches that the cancer is locally advanced for metastatic (Eligibility).
Regarding claims 9-12, NCT01928394 further teaches that Nivolumab is administered at a 1 mg/kg solution intravenously together with Ipilimumab at 3 mg/kg solution every 3 weeks (Arms and Interventions).
Regarding claims 2 and 22, NCT01928394 does not teach that the bladder cancer is urothelial carcinoma.
Regarding claims 5, 7, and 16-17, NCT01928394 does not teach the at least one previous line of therapy comprises a chemotherapy wherein the chemotherapy comprises a platinum-based chemotherapy.
These deficiencies are made up for by NCT02387996 and Carthon.
NCT02387996 teaches a method of treating subjects with metastatic or unresectable urothelial cancer who have progressed or recurred following treatment with a platinum agent comprising administering to the subject, nivolumab.
Carthon teaches a method of treating subjects with urothelial carcinoma comprising administering to the subject, ipilimumab (Abstract).
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with bladder cancer comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, to specifically treat urothelial carcinoma wherein the subjects one previous line of platinum based chemotherapy, as taught by NCT02387996 and Carthon. One would be motivated to do so to more specifically and effectively treat cancer. It was already known in the art that nivolumab and ipilimumab are effective treatments for urothelial carcinoma, which is a type of bladder cancer, and further that nivolumab was effective in subjects who had urothelial cancer with one previous line of platinum-based therapy. One of ordinary skill in the art at the time the invention was effectively filed would have had a reasonable expectation of success of specifically treating a subject with urothelial carcinoma wherein the subjects had one previous line of platinum-based therapy by administering nivolumab and ipilimumab, as it was already known in the art that nivolumab and ipilumumab are effective treatments for subjects with urothelial carcinoma and that nivolumab was effective in the subjects had one previous line of platinum-based therapy. 
In regards to claim 13, the subject with urothelial carcinoma that is treated with nivolumab and ipilimumab of the method of NCT01928394, NCT02387996 and Carthon would have naturally have > 1% PD-L1 expression, because as evidenced by Xylinas, B7-H1 (also known as PD-L1) expression is upregulated in urothelial carcinoma versus normal urothelium (Conclusions). 


Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) as applied to claims 2-12, and 16-17, and further in view of Necchi (Clin Genitourin Cancer. 2015;13(2):178-184., published 9/23/2013)
In regards to claims 2-12, and 16-17, the teachings of NCT01928394 in view of NCT02387996 and Carthon are discussed supra.
In regards to claims 18-19, NCT01928394 in view of NCT02387996 and Carthon does not teach the platinum-based therapy comprises cisplatin.
This deficiency is made up for in Necchi. 
Necchi teaches that cisplatin-based chemotherapy is an effective method of treating subjects with urothelial carcinoma (Introduction; Conclusion).
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, NCT02387996, and Carthon, to treat subjects with at least one previous line of cisplatin therapy, as taught by Necchi. 
As NCT01928394, NCT02387996, and Carthon already teach the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody wherein the subject has had prior treatment with a platinum agent. It would be obvious to one of ordinary skill in the art to use an already well established platinum agent used to treat urothelial carcinoma, cisplatin, as taught in Necchi, as the platinum agent in the prior line of treatment.
One would be motivated to do so as it was already known that the combination of nivolumab and ipilimumab are effective in treating subjects who had prior treatments with platinum agents, and cisplatin was already a known platinum agent used to treat urothelial carcinoma. One would have had a reasonable expectation of success when specifically using cisplatin as the platinum agent used during the prior chemotherapy.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over NCT01928394 (Clinical Trial published 6/10/2014) in view of NCT02387996 (Clinical Trial published 3/20/2015) and Carthon (Clin Cancer Res. 2010 May 15;16(10):2861-71., published 5/15/2010) as applied to claims 2-12, and 16-17, and further in view of FDA (FDA, Modification of the Dosage Regimen for Nivolumab, published 9/15/2016)
In regards to claims 2-12, and 16-17, the teachings of NCT01928394 in view of NCT02387996 and Carthon are discussed supra.
In regards to claim 21, NCT01928394 does not teach the anti-PD-1 antibody is administered at a flat dose, the anti-CTLA-4 antibody is administered at a flat dose, or each of the anti-PD-1 antibody and the anti-CTLA-4 antibody is administered at a flat dose.
FDA teaches that the approved recommended dosage regimen with nivolumab for treating renal cell carcinoma were modified to a fixed dose of 240 mg (paragraph 1). Renal cell carcinomas and urothelial carcinomas are both types of kidney cancers.
It would be obvious to one of ordinary skill in the art to modify the method of treating subjects with urothelial carcinoma comprising administering to the subject nivolumab, an anti PD-1 antibody, combined with ipilimumab, an anti CTLA-4 antibody, as taught by NCT01928394, NCT02387996, and Carthon, to administer a fixed dose of nivolumab, as taught by FDA. 
One would have been motivated to modify the dosage to a fixed dosing schedule as it is the recommended dosage by the FDA based on population pharmacokinetics analyses and dose/exposure-response analyses demonstrating the comparability of the pharmacokinetics exposure, safety, and efficacy of the proposed new dosing regimen with the previously approved regimen (paragraph 4).
 As the prior art teaches that a fixed dose of nivolumab is an effective treatment for subjects with a kidney cancer such as renal cell carcinoma, it would be obvious to modify the method as taught by NCT01928394, NCT02387996, and Carthon, to administer a fixed dose of nivolumab to treat a kidney cancer, such as urothelial carcinoma. One would have a reasonable expectation of success, as it was already known that nivolumab treats urothelial carcinoma, and it was also known that nivolumab also treats renal cell carcinomas, both of which are kidney cancers.

Conclusions

No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802.  The examiner can normally be reached on 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG MIN YOON/Examiner, Art Unit 1643           

/JULIE WU/Supervisory Patent Examiner, Art Unit 1643